Case 2:16-cv-00237-JAK-GJS Document 133 Filed 07/15/19 Page 1 of 17 Page ID #:1333



     1   Barrett S. Litt, SBN 45527
         Email: blitt@kmbllaw.com
     2   KAYE, MCLANE, BEDNARSKI & LITT
     3   975 East Green Street
         Pasadena, California 91106
     4   Telephone: (626) 844-7660
         Facsimile: (626) 844-7670
     5
     6   Carol A. Sobel, SBN 84483
         Email: carolsobel@aol.com
     7   LAW OFFICE OF CAROL A. SOBEL
         3110 Main Street, Suite 210
     8
         Santa Monica, California 90405
     9   Telephone: (310) 393-3055
         Facsimile: (310) 451-3858
    10
         ADDITIONAL COUNSEL LISTED
    11
         ON NEXT PAGE
    12   Attorneys for Plaintiffs
    13                      UNITED STATES DISTRICT COURT
    14
                           CENTRAL DISTRICT OF CALIFORNIA

    15   CHARMAINE CHUA, ET AL.          CASE NO: 2:16-CV-00237-JAK-GJS(X)
                                         [HON. JOHN A. KRONSTADT]
    16
                  PLAINTIFFS,
    17                                   DECLARATION OF CAROL A. SOBEL
                                         IN SUPPORT OF MOTION FOR
    18                                   PRELIMINARY APPROVAL OF CLASS
                 VS.                     ACTION SETTLEMENT
    19
    20   CITY OF LOS ANGELES, ET AL.,    HEARING DATE: SEPTEMBER 9, 2019
                                         HEARING TIME: 8:30 A.M.
    21            DEFENDANTS.            COURTROOM:    10B
    22
    23
    24
    25
    26
    27
    28
Case 2:16-cv-00237-JAK-GJS Document 133 Filed 07/15/19 Page 2 of 17 Page ID #:1334



     1   ADDITIONAL PLAINTIFFS’ COUNSEL
     2   Paul Hoffman, SBN 71244
     3   Email. hoffpaul@aol.com
         Catherine Sweetser. SBN271142
     4   Email. catherine.sdshhh@gmail.com
         SCHONBRUN, SEPLOW, HARRIS & HOFFMAN
     5   732 Ocean Front Walk
     6   Venice, California 90291
         Tel. (310) 396-0731
     7   Fax. (310) 399-7040
     8
         Colleen M. Flynn, SBN 234281
     9   Email. cflynnlaw@yahoo.com
         LAW OFFICE OF COLLEEN FLYNN
    10   3435 Wilshire Boulevard, Suite 2910
         Los Angeles, California 9001 0
    11
         Tel. 213 252-9444
    12   Fax. 213 252-0091
    13   Matthew Strugar, SBN 232951
    14
         Email. matthewstrugar@gmail.com
         LAW OFFICE OF MATTHEW STRUGAR
    15   2108 Cove Avenue
         Los Angeles, California 90039
    16   Tel: 323 696-2299
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
Case 2:16-cv-00237-JAK-GJS Document 133 Filed 07/15/19 Page 3 of 17 Page ID #:1335



     1                       DECLARATION OF CAROL A. SOBEL
     2         I, CAROL A. SOBEL, declare:
     3         1.     I am an attorney admitted to practice before the California Supreme
     4   Court and the United States District Court for the Central District of California. I am
     5   an attorney for the plaintiffs in this case and one of three counsel approved by the
     6   Court to serve as class counsel (“Class Counsel”). I have personal knowledge of the
     7   facts set forth below and, if called to testify to them, would do so competently.
     8   The Organization of the Legal Team and Distribution of Assignments
     9         2.     Three primary law firms represented the plaintiff class in this action:
    10   Kaye, McLane, Bednarski & Litt; Schonbrun, Seplow, Harris & Hoffman; and Law
    11   Office of Carol A. Sobel. In addition, four solo practitioners served as counsel in the
    12   case. A total of nine lawyers, two law clerks, multiple law students and one
    13   undergraduate incurred time over the course of five years in this litigation. Each firm
    14   representing Plaintiffs made unique contributions.
    15         3.     Because of the number of lawyers involved, at the start of the case Class
    16   Counsel took steps to ensure that the case would be litigated efficiently and there
    17   would not be unnecessary duplication. The assignment of tasks was based on Class
    18   Counsel’s evaluation of what was needed for a specific task and who had the relevant
    19   expertise, or could do the task most efficiently.
    20         4.     We discussed at the outset the presence of less-experienced attorneys at
    21   hearings before the Court, as well as at depositions and mediations, to observe and
    22   gain experience. At the time, the Class Counsel notified all the other attorneys that
    23   they were welcome to attend; however, they could not bill for that time unless it was
    24   determined that their attendance was deemed necessary by Class Counsel.
    25         5.     In addition to limiting the number of attorneys who would bill for various
    26   events, Class Counsel assigned tasks to less-experienced attorneys where practical.
    27   So, for example, very little time was incurred by Class Counsel in propounding and
    28   responding to written discovery. The same was true for depositions. All of the class
                DECLARATION OF CAROL A. SOBEL IN SUPPORT OF MOTION FOR ATTORNEY FEES
                                                    1
Case 2:16-cv-00237-JAK-GJS Document 133 Filed 07/15/19 Page 4 of 17 Page ID #:1336



     1   representatives were defended at their deposition by lower-billing attorneys and the
     2   deposition of Commander Smith was taken by Catherine Sweetser. The depositions
     3   of the Chief of Police, the Incident Commander for the arrests and the PMK on LAPD
     4   policies and practices were all taken by Class Counsel Paul Hoffman. The remaining
     5   depositions of LAPD personnel were taken by lower billing attorneys. Rachel
     6   Steinback and Monique Alarcon assisted in preparation for the depositions taken by
     7   Paul Hoffman.
     8         6.     Mr. Litt had primary responsibility for substantive motions, including the
     9   motion for class certification, class settlement and the motion for general damages.
    10   As we have done in past large-scale protest cases, I also worked with Mr. Litt in
    11   preparing these motions. To the extent possible, any research needed on specific
    12   issues or to update previous research was done by less experienced attorneys.
    13         7.     Because Class Counsel’s offices are widely dispersed - Pasadena, Santa
    14   Monica, Redondo Beach - we deliberately kept in-person co-counsel meetings to a
    15   minimal number. This avoided extensive hours incurred for travel. We also limited
    16   the number of all-counsel team conference calls. Most of the decisions about
    17   assignments of work were discussed and made by Class Counsel in telephone
    18   conferences and by email and then communicated to other counsel in the case
    19   assigned to do a specific task. For example, after the mediation efforts were
    20   unsuccessful, only Class Counsel met at Mr. Litt’s office to discuss trial preparation
    21   and assignments for the other lawyers to prepare for trial.
    22   The Work Necessary to Reach Settlement
    23         The criminal process
    24         8.     Because this action arose from the mass arrest of demonstrators, it was
    25   necessary to deal with the criminal citations and resolve those charges favorably in a
    26   manner that did not bar a later civil rights action. Colleen Flynn and I, along with
    27   another attorney from the National Lawyers Guild, have extensive experience working
    28   with the Los Angeles City Attorney’s office over several decades to resolve arrests of
                DECLARATION OF CAROL A. SOBEL IN SUPPORT OF MOTION FOR ATTORNEY FEES
                                                   2
Case 2:16-cv-00237-JAK-GJS Document 133 Filed 07/15/19 Page 5 of 17 Page ID #:1337



     1   demonstrators without prosecutions. We met the arrestees at the Criminal Courts
     2   Building on their initial appearance dates. We also met at the Court, and subsequently
     3   outside of court, with Charmaine Chua and other putative class members to gather
     4   factual information necessary to file the tort claims and, ultimately, the Complaint.
     5   Colleen Flynn is the primary attorney who billed for time on the criminal
     6   representations. She represented many of the class members at City Attorney
     7   hearings, which resolved the charges against them prior to filing in the criminal court.
     8   Ms. Flynn and Matthew Strugar were the primary contact with class members and
     9   billed for meetings with a larger group of arrestees as part of the pre-filing
    10   investigation in preparation for filing this action.
    11         Discovery
    12         9.     Reaching a settlement in this case required time-consuming work from
    13   Plaintiffs’ counsel. There was a considerable amount of discovery for several reasons.
    14   First, on the date of the arrest of the certified class at 6th and Hope, the City did not
    15   videotape the dispersal order or most of the events surrounding the incident and,
    16   ultimately, the arrests. Consequently, the parties had to identify evidence from social
    17   media posts and media reports, both written and video.
    18         10.    The initial discovery the City produced was a total of almost 4 GB of
    19   material the City collected from public sources. It was delivered to Plaintiffs on 50
    20   disks, along with Los Angeles Police Department documents and reports related to the
    21   incidents underlying this action. While many of the video clips and social media
    22   postings contained duplicative materials, they also had significant variances based on
    23   the length of the video or audio clip, or the angle from which a particular recording
    24   was made. In some instances, in the course of reviewing and analyzing these 4 GB
    25   of discovery, Plaintiffs concluded that the materials produced by the City included
    26   multiple versions of the same video resulting from editing done by Defendants.
    27   Consequently, Plaintiffs had to go through all 4 GB of material produced by
    28   Defendants, as well as all of the video and social media collected by Plaintiffs to
                DECLARATION OF CAROL A. SOBEL IN SUPPORT OF MOTION FOR ATTORNEY FEES
                                                     3
Case 2:16-cv-00237-JAK-GJS Document 133 Filed 07/15/19 Page 6 of 17 Page ID #:1338



     1   determine what was edited, how it was edited and, generally, to analyze and extract
     2   materials to be used in case development, settlement and, potentially, trial.
     3         11.    In addition to the video and audio evidence, both sides took depositions
     4   and responded to extensive discovery requests from the other side. The five named
     5   Plaintiffs, including the class reps and organizational plaintiff, responded to written
     6   interrogatories and requests for document production propounded to each of them by
     7   each of the Defendants. The responsibility for propounding and preparing discovery
     8   responses was primarily assigned to the lower level attorneys.
     9   The Number of Hours Claimed is Reasonable
    10         12.    The number of hours claimed is reasonable, particularly in light of
    11   Plaintiffs’ voluntary billing judgment reductions, which include:
    12                1)     deducting all time (24 hours) forFred Zelaya, an attorney who
    13                       previously worked at my office from October 2016 to the end of
    14                       2017;
    15                2)     only billing for a maximum of two attorneys at any court hearing,
    16                       status conference, or deposition;
    17                3)     limiting the number of in-person team meetings and team
    18                       conference calls where counsel worked on strategy, dividing up
    19                       labor and assignments;
    20                4)     eliminating all student time other than Monique Alarcon, who also
    21                       billed as an attorney after admission to the Bar.
    22         13.    Law student externs in my office did the initial collection of social media
    23   posts and other publicly available information concerning the protests. They also
    24   reviewed the discovery produced by the City, including the videos and social media,
    25   to try to identify duplicates that could be eliminated. Ultimately, Monique Alarcon
    26   was assigned to consolidate and supervise organization of this discovery. As noted
    27   previously, many of the videos captured the same incidents but from different camera
    28   angles, or lengths of time. These differences in viewpoint and time were often critical
                DECLARATION OF CAROL A. SOBEL IN SUPPORT OF MOTION FOR ATTORNEY FEES
                                                    4
Case 2:16-cv-00237-JAK-GJS Document 133 Filed 07/15/19 Page 7 of 17 Page ID #:1339



     1   to finding evidence to support a particular issue, such as the audibility of the dispersal
     2   order. Since the validity of the dispersal order was a key element in liability,
     3   including the directions provided to the plaintiff class about compliance with the
     4   dispersal order, a careful review of this evidence was critical to counter
     5   representations by Defendants that they had provided an adequate dispersal order and
     6   conformed to the law and department policy.
     7          14.   There were some significant discovery disputes and Plaintiffs initiated
     8   the process for a motion to compel before the matter was resolved. There was also a
     9   change in attorneys for the City midway through the litigation, which resulted in a
    10   more cooperative relationship between the parties and helped resolve the discovery
    11   disputes.
    12          15.    The parties participated in two settlement meetings with Magistrate Judge
    13   Gandhi: one in Orange County before he entered private mediation, and one at JAMS
    14   in Los Angeles after Judge Gandhi left the bench. In addition, the parties had
    15   telephonic exchanges with Judge Gandhi in further attempts to reach a settlement.
    16          16.   When the City notified Plaintiffs that it was no longer interested in
    17   discussing a potential settlement, Plaintiffs began preparing for trial. The first task was
    18   the disclosure of expert witnesses. Class Counsel had responsibility for this task.
    19   Paul Hoffman had initial responsibility for identifying and contacting a sound expert
    20   who could testify to the audibility of the dispersal order. This was key because the
    21   validity of the arrest depended upon compliance with state law requiring notice of an
    22   unlawful assembly and an opportunity to leave prior to arrest. I had responsibility for
    23   identifying and contacting a police practices expert who could testify to the tactical
    24   procedures used at both 6th and Hope and Beverly and Alvarado, where Plaintiff Kyle
    25   Todd was detained. For both of these experts, but particularly the sound expert,
    26   considerable time was spent responding to their requests for various evidence in the
    27   case. The sound expert reconstructed the scene and conducted audibility tests at the
    28   location where the dispersal order was purportedly given.
                DECLARATION OF CAROL A. SOBEL IN SUPPORT OF MOTION FOR ATTORNEY FEES
                                                     5
Case 2:16-cv-00237-JAK-GJS Document 133 Filed 07/15/19 Page 8 of 17 Page ID #:1340



     1          17.    At the same time, because both the Court and Defendants raised issues
     2   about the availability of general damages for the class members, Plaintiffs filed a
     3   Motion for General Damages, which was prepared by Mr. Litt.              Plaintiffs also
     4   retained a third expert, Michael Avery, to assist on the issue of damages. The
     5   outcome of the motion would be significant on the presentation of testimony and non-
     6   testimonial evidence on damages at trial.
     7   The Incentive Awards to the Class Representatives
     8          18.    Plaintiffs propose an incentive award of $5,000 for each of the class
     9   representatives for the certified class at 6th & Hope, and for Kyle Todd, who
    10   represented the uncertified class at Beverly & Alvarado. In this instance, each was
    11   required to commit considerable time to developing and prosecuting the case with
    12   counsel. Each of the individual named plaintiffs engaged in multiple telephone calls,
    13   meetings and emails with counsel to develop the facts for the complaint. Each also
    14   had multiple discussions with Class Counsel to assist with the preparation of the class
    15   certification motion and submitted a declaration in support of the motion for
    16   certification of the class.
    17          19.    In addition, each named Plaintiff was deposed and each responded to
    18   written discovery in this case. All of the Defendants, including the City of Los
    19   Angeles, served each named Plaintiff with Requests for Production and
    20   Interrogatories. That required them to consult with counsel about, and respond to,
    21   requests to collect various documents and.
    22          20.    During the preparation of the Rule 26 expert reports, the individual
    23   Plaintiffs assisted in responding to questions from several of the experts about the
    24   audibility of dispersal orders and the actions of the police leading up to the arrests at
    25   6th & Hope and the detention at Beverly & Alvarado. Although the Court did not
    26   certify the class for Beverly & Alvarado, Kyle Todd participated in the conduct of this
    27   litigation to the same extent as the class representatives for 6th & Hope because the
    28   challenged policies applied to the detentions at Beverly & Alvarado were central to
                DECLARATION OF CAROL A. SOBEL IN SUPPORT OF MOTION FOR ATTORNEY FEES
                                                     6
Case 2:16-cv-00237-JAK-GJS Document 133 Filed 07/15/19 Page 9 of 17 Page ID #:1341



     1   Plaintiffs’ case and, in particular, through their expert report reinforced the
     2   deficiencies in the City policies for responding to large-scale protests.
     3         21.    In addition, the named Plaintiffs maintained contact with class members.
     4   Beginning with the first discussion with Class Counsel at the first appearance at
     5   Criminal Court, Ms. Chua, in particular, assumed responsibility for maintaining
     6   contact with potential class members. In that role, the named plaintiffs disseminated
     7   periodic updates on the case that were provided to them by Class Counsel and
     8   maintained ongoing connections with putative class members. Because of the time
     9   that they have spent to maintain contact information, Class Counsel expects that they
    10   will be able to have an exceptionally high rate of participation in the settlement at less
    11   expense because a significant percentage of outreach to putative class members can
    12   be done through the contact information maintained by the class representatives.
    13         22.    I should have instructed the individual named Plaintiffs to keep track of
    14   the time they expended in their role as required in the Court’s Standing Order. I did
    15   not do so. I have reconstructed the time they expended based on my interactions with
    16   them over the course of this litigation, my review of the time records of all counsel for
    17   their interactions with the named Plaintiffs, as well as my review of the materials the
    18   individual Plaintiffs provided to prepare discovery responses and the time for
    19   deposition preparation and deposition, I would estimate that each spent approximately
    20   50 hours in their role as class representatives to date. This is a somewhat low estimate
    21   of the total hours the class representatives have contributed to this case to date. I
    22   anticipate that they will spend considerable additional time assisting my office in
    23   disseminating the notice of a settlement to putative class members and encouraging
    24   individuals to respond.
    25   The Categorization of Tasks Pursuant to the Court’s Standing Order
    26         23.    Pursuant to Exhibit G of the Court’s Standing Order, revised 3/25/19,
    27   Class Counsel established 17 categories of “tasks” and had each attorney assign the
    28   number corresponding to that task to each entry in their EXCEL time sheet. In some
                DECLARATION OF CAROL A. SOBEL IN SUPPORT OF MOTION FOR ATTORNEY FEES
                                                     7
Case 2:16-cv-00237-JAK-GJS Document 133 Filed 07/15/19 Page 10 of 17 Page ID
                                  #:1342


   1   instances, the work performed fell into more than one category. Rather than applying
   2   some artificial time allocation to the work, and to avoid any instance of double billing,
   3   all entries were assigned to what was determined to be the primary task category. For
   4   example, if the entry involved email or a telephone conference concerning a specific
   5   motion, such as Class Certification, the entry was assigned to “Task 6,” the Class
   6   Certification Motion, and not “Task 15,” “Co-counsel meetings.”
   7         24.    The following categories were assigned:
   8                Task 1 -      Pre-filing investigation
   9
                    Task 2 -      Pre-filing research
                    Task 3 -      Criminal representation
  10
                    Task 4 -      Drafting Complaint/Amended Complaint
  11                Task 5 -      Rule 26/Scheduling
  12
                    Task 6 -      Class Certification Motion
                    Task 7 -      Discovery Preparation and Analysis
  13                Task 8 -      Depositions
  14                Task 9 -      Trial Preparation
  15
                    Task 10 - Motion for General Damages; Research
                    Task 11 - Miscellaneous Case Management
  16                Task 12 - Mediation/Settlement
  17                Task 13 - Settlement Negotiations/Agreement
  18
                    Task 14 - Motion for Fees and Costs
                    Task 15 - Co-counsel Meetings: In-Person and Telephonic
  19                Task 16 - Post-filing Legal Research
  20                Task 17 - Client Communications
  21
              25.   In the exercise of billing judgment, I reviewed the time records for each

  22
       person for whom fees are sought. My purpose was to ensure that each biller

  23
       maintained their time records in six minute increments, that no attorney billed for

  24
       paralegal or clerical tasks, and also to remove any improper, unnecessarily duplicative

  25
       or excessive hours. I estimate that more than 300 hours were deducted in total. This

  26
       includes all time (24 hours) for document review by Fred Zelaya, previously an

  27
       attorney in my office; all time (138 hours) for research and drafting a litigation memo

  28
       by Brett Davidson, an undergraduate at Yale who worked in my office in the summer

              DECLARATION OF CAROL A. SOBEL IN SUPPORT OF MOTION FOR ATTORNEY FEES
                                                  8
Case 2:16-cv-00237-JAK-GJS Document 133 Filed 07/15/19 Page 11 of 17 Page ID
                                  #:1343


   1   of 2015; approximately 95 hours by several law students in my office in the summer
   2   of 2017 who did some of the initial document review in the case; and, all time by Paul
   3   Hoffman’s law students, who did the original draft complaint. In my review, I
   4   concluded that most of the work done by these individuals was duplicated after their
   5   departure.
   6         26.    Specifically, as the case developed, Monique Alarcon and Weston
   7   Rowland, both law clerks in my office, engaged in extensive review and organization
   8   of the discovery produced by the City to make it more useful and accessible as the
   9   case proceeded.    Some degree of necessary duplication would be compensable,
  10   including the need to refresh familiarity with the evidcnce and gain familiarity when
  11   there is a change in personnel as the case continues over several years, as here.
  12   Moreno v. City of Sacramento ,534 F.3d 1106, 1112 (9th Cir. 2008). “It is only where
  13   the lawyer does unnecessarily duplicative work that the court may legitimately cut the
  14   hours.” Id. at 1113.
  15         27.    In addition to deducting all time described in the preceding paragraph,
  16   I eliminated more than 40 hours for attendance and travel time at the two mediation
  17   sessions, the depositions of Chief Beck and Captain Bert, and the Court’s hearing on
  18   the class certification motion. As stated in paragraph 10, above, no more than two
  19   attorneys were billed for any court hearing or deposition with the exception of the
  20   depositions of the Chief of Police and the Incident Commander who directed the
  21   detention and arrests, who was also later designated as the PMK. For those
  22   depositions, Plaintiffs also billed an additional lawyer who had responsibility for
  23   preparing materials for Mr. Hoffman’s review and preparation for these depositions.
  24   The same is true for the mediations with Magistrate Judge Gandhi. Although almost
  25   every attorney attended the mediations, Plaintiffs seek compensation only for Class
  26   Counsel and Monique Alarcon, who had responsibility for organizing the discovery
  27   and was most familiar with the evidence. She was able to identify video and other
  28   evidence requested by Mag. Judge Gandhi in the course of the mediations.
              DECLARATION OF CAROL A. SOBEL IN SUPPORT OF MOTION FOR ATTORNEY FEES
                                                 9
Case 2:16-cv-00237-JAK-GJS Document 133 Filed 07/15/19 Page 12 of 17 Page ID
                                  #:1344


   1   The Requested Rates are Reasonable:
   2         28.    In consultation with Mr. Litt, I determined the reasonable rate for each
   3   of the attorneys, the law student and law graduate for whom compensation is sought
   4   by this motion. I have extensive experience assessing reasonable market rates for
   5   civil rights and public interest lawyers who do not customarily bill their clients.
   6         29.    My declarations in support of fee applications have been cited repeatedly
   7   as evidence of reasonable market rates throughout California. For example, in
   8   Nadarajah v. Holder, 569 F.3d 906, 912-914 (9th Cir. 2009), the Ninth Circuit
   9   referenced my declaration with approval in support of the rates fpr ACLU attorneys
  10   under the Equal Access to Justice Act (“EAJA”). In Torrance Unified School District
  11   v. Magee, 2008 U.S. Dist. LEXIS 95074 (CD CA 2008), granting fees pursuant to the
  12   federal IDEA statute, 20 U.S.C. §1415(i)(3)(c), the Court cited to my declaration as
  13   persuasive evidence of rates. In Atkins v. Miller, CV 01-01574 DDP (CD CA 2007),
  14   this Court awarded fees to a 1975 graduate at $675 an hour, specifically citing to my
  15   declaration and that of Barry Litt to support the rate. Id. at pp. 8-9 and n.4.
  16   Additional cases in which my declarations have been cited favorably include, among
  17   others, Charlebois v. Angels Baseball LP, SACV 10-0853 DOC (May 30, 2012);
  18   Orantes-Hernandez v. Holder, 713 F.Supp.2d 29, 963-964 (C.D.Cal.2010); Hiken v.
  19   DOD, 2013 U.S. Dist. LEXIS 118165 (N.D. Cal. Jan. 14, 2013), Vasquez v.
  20   Rackauckas, 2011 U.S. Dist. LEXIS 83696 (C.D. Cal. 2011); Rauda v. City of Los
  21   Angeles, 2010 U.S. Dist. LEXIS 138837 (C.D. Cal. 2010); Jochimsen v. County
  22   of Los Angeles, supra; Dugan v. County of Los Angeles, cv-11-08145 CAS (C.D.
  23   Cal. March 3, 2014); and Flores v. City of Westminster, SA-CV-11-0278 DOC
  24   (C.D. Cal. Oct. 23, 2014). In Jochimsen, a unanimous court found me qualified
  25   to opine on reasonable market rates.
  26         30.    In addition, I have litigated statutory fee issues at the appellate level
  27   in several of my cases. Most notably, I was co-lead counsel and argued before the
  28   California Supreme Court in Tipton-Whittingham v. City of Los Angeles, 34
              DECLARATION OF CAROL A. SOBEL IN SUPPORT OF MOTION FOR ATTORNEY FEES
                                                 10
Case 2:16-cv-00237-JAK-GJS Document 133 Filed 07/15/19 Page 13 of 17 Page ID
                                  #:1345


   1   Cal.4th 604 (2004), the companion case to Graham v. Daimler-Chrysler, 34

   2   Cal.4th 533 (2004), establishing the continued vitality of the “catalyst” fee

   3   doctrine in California courts. I was also lead counsel in Jones v. City of Los

   4   Angeles, 555 Fed.Appx. 659 (2014), establishing entitlement to fees as a

   5   “prevailing party” based on the Ninth Circuit’s necessary approval of a settlement

   6   that was conditioned on vacatur of the panel decision.

   7         31.   The hourly rates Plaintiffs applied are within the range of fees that

   8   comparably experienced public interest and civil rights attorneys in the Los

   9   Angeles area for comparable work. See also Declaration of Barrett S. Litt, filed

  10   concurrently herewith. The Supreme Court’s decision in Blum v. Stenson, 465

  11   U.S. 886 (1984), and subsequent precedents authorize rates for public interest

  12   attorneys that are equal to market rates for comparably skilled attorneys at private

  13   commercial firms engaged in similarly complex federal litigation, the rates sought

  14   here are the rates approved for public interest and civil rights lawyers and

  15   generally are well below the rates approved for comparably skilled attorneys at

  16   prestige law firms.

  17         32.   Although Plaintiffs applied these rates to calculate the lodestar, it is

  18   significant that the total fee is very substantially discounted by the amount

  19   available for fees and costs in the total settlement. Thus, even if the rates were

  20   discounted by 20% or more, the amount of the fee awarded would still be

  21   considerably less than that discounted lodestar.

  22         33.   As stated above, in consultation with Mr. Litt, I set the rate schedule

  23   for all of the attorneys, law students, law graduates and paralegal seeking

  24   compensation in this matter. We set the billing rates based on the historical rates

  25   approved for several of the personnel, as well as by comparison to recent awards

  26   for attorneys at several public-interest and civil rights firms. True and correct

  27   copies of the fee awards and supporting declarations referenced are attached as

  28   exhibits. Each exhibit has the ECF header or file stamp of the relevant court.
              DECLARATION OF CAROL A. SOBEL IN SUPPORT OF MOTION FOR ATTORNEY FEES
                                               11
Case 2:16-cv-00237-JAK-GJS Document 133 Filed 07/15/19 Page 14 of 17 Page ID
                                  #:1346


   1         34.    The personnel for whom compensation is sought are listed in the chart

   2   below. The resumė for each attorney is attached at Exhibit 4. For each person,

   3   the chart lists the firm where they work, their year of graduation from law school,

   4   if applicable, the amount of experience they have now and the rate applied to

   5   calculate the lodestar. The time for Monique Alarcon was calculated with two

   6   different rates. Ms. Alarcon is now an associate at my office. She also incurred

   7   time in this matter as a summer law clerk working with me in 2015. Her time is

   8   divided into the work she performed as a law student and the work she performed

   9   as a lawyer, with different billing rates applied for each.

  10    Personnel             Firm            Graduation        Experience Rate
        Barrett S. Litt        KMBL            1969              50         $1200
  11
        Paul L. Hoffman        SSHH             1976             43         $1050
  12
        Carol A. Sobel         SSHH             1978             41         $1000
  13    Matthew Strugar        STRUGAR          2004             15         $725
  14    Colleen Flynn          FLYNN            2004             15         $725
  15    Catherine Sweetser     SSHH             2008             11         $650
  16
        Rachel Steinback       STEINBACK 2008                    11         $650
        Colleen Mullen         SSHH             2014             5          $500
  17
        Monique Alarcon        LOCAS            2016             3          $420
  18
        Monique Alarcon        LOCAS            law student      3L         $200
  19    Weston Rowland         LOCAS            law student      3L         $200
  20    Julia White            KMBL             sr. paralegal    30         $360
  21         35.    Barrett Litt seeks $1200 for his work on this case. He was approved
  22   in 2017 at the historical rate of $1,150 in Nozzi v. Housing Authority of the City
  23   of Los Angeles, Case 2:07-cv-00380-PA-FFM (C.D. Cal. 2017) (Doc.323, p.4).
  24   More recently, in McKibben v. McMahon, 2019 WL 1109683 (C.D. Ca. 2019),
  25   Case No. EDCV 14-2171 JGB (Spx) Mr. Litt was approved at the 2018 rate of
  26   $1,150 an hour, just four percent below the 2019 rate he seeks. Ex. 2, p. 26. The
  27   motion for attorney fees in McKibben was filed in 2018. Id., p. 2.
  28
              DECLARATION OF CAROL A. SOBEL IN SUPPORT OF MOTION FOR ATTORNEY FEES
                                               12
Case 2:16-cv-00237-JAK-GJS Document 133 Filed 07/15/19 Page 15 of 17 Page ID
                                  #:1347


   1       36.    Paul Hoffman seeks $1,050 for his work on this case. In McKibben,

   2   fees were approved at the 2018 rate of $875 an hour for David McLane, identified

   3   as a 1986 law graduate. Mr. Hoffman has 11 years more experience. His 2019

   4   rate is $175 an hour above Mr. McLane’s approved 2018 rate, which averages out

   5   to an hourly increase of $17.50 annually. The rate Mr. Hoffman seeks is below

   6   the 2015 rate of $1100 an hour for attorney Paul Kiesel in Stone v. Howard

   7   Johnson, Case No. 12-CV-01684 PSG (MANx), (C.D. Cal. 2015).                    The

   8   Declaration of Matthew Young, setting out the requested rates in a motion for

   9   final approval of a class action, is attached at Exhibit 2. The Court’s Order

  10   entering final approval of the settlement, including the motion for fees, is entered

  11   on the Court’s docket at Document 123.

  12       37.    I am personally familiar with Mr. Kiesel. He served as co-counsel with

  13   me on a federal lawsuit against the Los Angeles Police Department in the mid-

  14   90s. I am aware that Mr. Kiesel is a 1985 law graduate. Mr. Hoffman has 13

  15   more years experience in 2019 than Mr. Kiesel had in 2015.

  16       38.    The rate of $1,000 an hour was applied to calculate the lodestar for my

  17   time. In May, I settled the attorney fees in Mitchell v. City of Los Angeles, Case

  18   No. 2:16-cv-01750-SJO-JPR (C.D. Ca.), using this rate. Over the last few years,

  19   I have resolved attorney fees in several matters applying rates of $900 an hour up

  20   to $975. The last court-awarded fee I received was from the Ninth Circuit,

  21   approving my 2014 rate of $875 an hour in CPR for Skid Row v. City of Los

  22   Angeles, 779 F.3d 1098 (9th Cir. 2015). The rate of $1,000 an hour represents an

  23   increase of slightly less than three percent annually from my last court-approved

  24   rate in CPR for Skid Row. It is almost 10 percent below the 2015 rate approved

  25   for Paul Kiesel in Exhibit 2.

  26       24.    Matthew Strugar seeks a rate of $725 an hour. He was awarded fees in

  27   2017 at the historical rate of $700 an hour in Mannings Beef v. Los Angeles Cow

  28   Save, LASC Case No. 651650 (08/12/17) (Hon. Barbara Meiers). In 2017 in
              DECLARATION OF CAROL A. SOBEL IN SUPPORT OF MOTION FOR ATTORNEY FEES
                                               13
Case 2:16-cv-00237-JAK-GJS Document 133 Filed 07/15/19 Page 16 of 17 Page ID
                                  #:1348


   1   Nozzi, Stephanie Carroll, identified as a 2004 law graduate at Public Counsel, was

   2   billed at $730 an hour. In McKibben, the Court approved the rate of $715 an hour

   3   for Melissa Goodman of the ACLU, identified as a tenth-year attorney at the time.

   4   Ex. 1, p.27. Finally, DRLC billed Mr. Strugar at $660 an hour in 2017 in Garcia

   5   v. Los Angeles County Sheriff’s Department, Case No. 2:09-cv-08943 DMG SH.

   6   Ex.3, ¶40.

   7       39.      Colleen Flynn also seeks a rate of $725 an hour. She and Matthew

   8   Strugar graduated law school the same year.

   9       40.      Catherine Sweetser seeks a rate of $650 an hour. This is the same rate

  10   Ms. Sweetser applied to the settlement of the attorney fees in Mitchell v. City of

  11   Los Angeles, 2:16-cv-01750-SJO-JPR. In Garcia, DRLC billed Carly Munson,

  12   identified as a 2006 law graduate then with 11 years of experience, at $625 an

  13   hour. Ex.3, p.18. The difference in Ms. Munson’s 2017 rate and Ms. Sweetser’s

  14   2019 rate represents a modest increase of approximately 2 percent annually in the

  15   base rate for an attorney with similar experience. In McKibben, the Court

  16   approved the 2018 rate of $600 an hour for Lindsay Battles, then with 10 years

  17   experience. Ex. 2, p. 27.

  18         41.     Rachel Steinback also seeks a rate of $650 an hour. She and Ms.

  19   Sweetser graduated from law school the same year and have similar experience.

  20         42.     Colleen Mullen seeks a rate of $500 an hour. In Garcia, DRLC billed

  21   Elliot Field, identified as a 2009 law graduate, at the 2017 rate of $525 an hour.

  22   Ex.3, ¶¶ 48-49. In 2017, Mr. Field had two more years of experience than Ms.

  23   Mullen has now. In McKibben, Brendan Hamme, a 2012 law graduate and now

  24   staff attorney at the ACLU, was approved at the 2018 rate of $480 an hour.

  25         43.     Monique Alarcon seeks a rate of $420 an hour. As of June 1, she

  26   began her fourth billing year.      In McKibben, attorneys with four years of

  27   experience were approved at the 2018 rate of $390 an hour. Ex.2, p. 27.

  28
             DECLARATION OF CAROL A. SOBEL IN SUPPORT OF MOTION FOR ATTORNEY FEES
                                                14
Case 2:16-cv-00237-JAK-GJS Document 133 Filed 07/15/19 Page 17 of 17 Page ID
                                  #:1349


   1           44.   Plaintiffs also seek compensation for Ms. Alarcon for time incurred

   2   as a law student in my office in the summer of 2015, and for Weston Rowland, a

   3   law student in my office in the summer of 2017. The rate sought is $200 an hour.

   4   In Garcia, law clerks at the Disability Rights Legal Center were billed at the 2017

   5   rate of $250 an hour. Ex. 3, ¶50. In McKibben, law clerks were approved at $225

   6   an hour. Ex. 2, p.27.

   7           45.   Plaintiffs also seek compensation at the rate of $360 an hour for Julia

   8   White, a Senior Paralegal at Kaye, McLane, Bednarski & Litt. Ms. White was

   9   approved at the rate of $335 an hour in 2017 in McKibben v. McMahon. Ex.2,

  10   p.27.

  11

  12           I declare under penalty of perjury that the foregoing is true and correct.

  13   Executed this 12th day of July, 2019 at Santa Monica, California.

  14

  15

  16                                                 CAROL A. SOBEL
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
               DECLARATION OF CAROL A. SOBEL IN SUPPORT OF MOTION FOR ATTORNEY FEES
                                                15
